Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a top portion of the restricting pole forms a horizontal retention groove, and a pressing ring type washer is downwardly assembled upon the top portion of the restricting pole and retained within the retention groove so as to downwardly press the body of the torsioned wire” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-10 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “a top portion of the restriction pole forms a horizontal retention groove, and a pressing ring type washer is secured within the horizontal retention groove to restrict upward movement of the torsion spring wire in the vertical direction” as recited in independent claim 16, in all of the claims which is not found in the prior art references.
Claims 17-19 are allowed for the same reasons as claim 16, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/BITEW A DINKE/Primary Examiner, Art Unit 2896